 

Case 1:20-cv-04340-GBD-RWL Document 27 Filed 08/21/20 Page1of3

U.S. Department of Justice PROCESS RECEIPT AND RETURN

 

 

 

 

United States Marshals Service See “Instructions for Service of Process by U.S. Marshal"
PLAINTIFF COURT CASE NUMBER

Abraham Gross 20-cv-04340-GBD-SN
DEFENDANT TYPE OF PROCESS

The City of New York et al Summons & Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Samantha Schonfeld

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AT ADDRESS (Street ar RED, Apartment No., City, State and 21P Code) cS
New York City Department of Housing Preservation & Development, 100 Gold Street New York, NY 10038,
SEND NOTICE OF SERVICE COPY TO REQUESTER Al NAME AND ADDRESS BELOW Number of process to be: S Lv.
served wilh this Form 285° pans s ‘
Pro Se: Abraham Gross Number of parties to be , S ig aw
40 W. 77th St. served in this case . a
Apt. 10C Check for service Yo Fa
New York, NY 10024 on U.S.A. a ne
SPECIAL INSTRUCTIONS OR OTTER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (elude Business and Alternate drese rs mi
All Telephone Numbers, and Estimated Times Available for Service): wae oe oO cI
3
‘cas te on
[ede ‘ 2
Signature of Attomey other Originator requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER
BU CO vevenoanr 212-805-0175 "70792020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS TINE ao im
" =,
! acknowledge receipt forthe tolal | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk ° “ Mate “
_o "oF 4

than one USM 285 iy surbinifted)

 

 

 

 

 

number of process indicated. () Origin. Serve — — on I
. - 3 f : . 3 » i
(Sign only for USM 283 ifmore (2 No. OS No. DS SY : ful 2 q ie +
_g

se

 

Thereby certify and retum that I [7] have personally won hove legal evidence of service, [] have executed as shown in “Remarks, Hl the, process described on the Me .
individual, company, corporation, ctc., at the address shown above on the on the individual, company, corporation, cic. shown at the address inserted below. ,

 

LD [hereby certify and return that | am unable to locate the individual, company, corporation, etc, named above (See remarks belaw)

 

 

 

 

 

 

 

 

 

 

 

 

Name and title pf individual served (ifort shawn above) Time [| an

( ctype wo\~ iyo tess lia CL) Ups
Address (complete only different than shown above) Sighature dt U.S. Marshal ar Deputy

+
Service. Fee Total Mileage Charges Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
(including endeavors) i (Amount of Refimd*}
—* ooo +
REMARKS " -
mel Seve
she 27 20 “Set UW
me eh i week

 

Form USM-285

PRIOR VERSIONS GF THIS FORM ART: OBSOLETE f | - -\ on / Rev. 11/18
ON AOA eR

 

 
 

Case 1:20-cv-04340-GBD-RWL Document 27 Filed 08/21/20 Page 2 of 3

U.S. Department of Justice
United States Marshals Service
Southern District of New York

 

 

3U0 Pear! street, suite 400, New York, NY i000/

STATEMENT OF SERVICE BY MAIL AND ACKNOWLEDGMENT
OF RECEIPT BY MAIL OF SUMMONS AND COMPLAINT

A, STATEMENT OF SERVICE BY MAIL

United States District Court mS
for the pe Fo

Southern District of New York oo co

Civil File Number 20 Civ. 4340 I or
July 27, 2020 Ph Go
Abraham Gross vs. i

The City of New York, etal.

TO: Samantha Schonfeld
New York City Department of Housing Preservation & Development
100 Gold Street
New York, NY 10038

The enclosed summons and complaint are served pursuant to Rule 4{e)(1) of the Federal
Rules of Civil] Procedure and secticn 312-a of the New York Civil Practice Law and Rules,

To avoid being charged with the expense of service upon you, you must sign, date, and
complete the acknowledgment part of this Form and mail or deliver this original completed form to
the U.S. Marshals Service within 30 days from the date you receive this form, A self-addressed
envelope has been included for your convenience. You should keep a copy for your records or for
your attorney.

If you do not complete and return the form to the U.S. Marshals Service within 30 days, you
(or the party on whose behalf you are being served) may be required to pay expenses incurred in
serving the summons and complaint in any other manner permitted by law, and the cost of such
service as permitted by law will be entered as a judgment against you.

The return of this statement and acknowledgment does not relieve you of the necessity to
answer the complaint or petition.

Under a standing order of the Court, filed December 30, 2013, if a defendant or defendant's
agent returns the acknowledgment form within 30 days of receipt, the defendant will have 60 days
from the date the defendant or defendant's agent mails or delivers to the U.S. Marshals Service the
completed Acknowledgment of Receipt of Service by Mail to file and serve an answer or other
responsive pleading. IF you wish to consult with an attorney, you should do so as soon as possible
before the 60 days expire.

If you are served on behalf of a corporation, unincorporated association, partnership or
other entity, ou must indicate under your signature your relationship to the entity. If you are
served on behalf of another person and you are authorized to receive process, you must indicate
under your signature your authority.

It is a crime to forge a signature or to make a false entry on this statement or on the
acknowledgment

OVER> | 2

 
 

Case 1:20-cv-04340-GBD-RWL Document 27 Filed 08/21/20 Page 3 of 3

CIVIL ACTION FILE NUMBER: 20 Civ. 4340

Abraham Gross vs. The City of New York. et al.

B. | ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT OR
PETITION

I received a summons and complaint. PLEASE CHECK ONE OF THE FOLLOWING;
IF 2 1S CHECKED. COMPLETE AS INDICATED:
1. X iam not in military service.

2. Tam in military service, and my rank, serial number and branch of
service are as follows:

Rank:
Serial Number:
Branch of service: _

TOBE COMPLETED REGARDLESS OF MILITARY STATUS:

Date: August 12. 2020. ;
(Date this acknowledgment is executed)

| affirm the above as true under penalty of perjury

S enature

Jasmine Paul
Print Name

Attorney for Samantha Schonfeld ;
Retationship to Entity/Authority to Receive Service

of Process li.e., self, orficer. attorney, etc.)

USMS OFFICIAL: BECKY BRILL

 

 
